

117 HR 3880 IH: To amend the Internal Revenue Code of 1986 to allow for contributions to the Alzheimer’s Research and Caregiving Trust Fund, and for other purposes.
U.S. House of Representatives
2021-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3880IN THE HOUSE OF REPRESENTATIVESJune 14, 2021Mr. Suozzi (for himself, Mr. Fitzpatrick, Ms. Waters, Mr. Smith of New Jersey, Mrs. Axne, Mr. Cicilline, Mr. Garamendi, Ms. Moore of Wisconsin, Mr. O'Halleran, Mr. Raskin, Mr. Reschenthaler, Mr. Ruppersberger, Ms. Sánchez, and Mr. Trone) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Energy and Commerce, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code of 1986 to allow for contributions to the Alzheimer’s Research and Caregiving Trust Fund, and for other purposes.1.Alzheimer’s Research and Caregiving Trust Fund(a)In generalSubchapter A of chapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:9512.Alzheimer’s Research and Caregiving Trust Fund(a)Creation of trust fundThere is established in the Treasury of the United States a trust fund to be known as the Alzheimer’s Research and Caregiving Trust Fund (referred to in this section as the Trust Fund), consisting of such amounts as may be appropriated or credit to such Trust Fund as provided in this section or section 9602(b).(b)Transfers to Trust FundThere are hereby appropriated to the Trust Fund amounts equivalent to the amounts contributed under section 6097.(c)ExpendituresAmounts in the Trust Fund shall be available, without further appropriations, as follows:(1)Fifty percent to the National Institutes of Health to conduct or support research regarding the treatment or cure of Alzheimer’s disease pursuant to the Alzheimer’s Disease and Related Dementias Research Act of 1992.(2)Fifty percent to the Administration on Aging for education, counseling, respite, and other supportive services under the Older Americans Act of 1965 for the benefit of individuals with Alzheimer's disease and of their families, caregivers, and health care professionals..(b)Clerical amendmentThe table of sections for subchapter A of chapter 98 of such Code is amended by adding at the end the following new item:Sec. 9512. Alzheimer’s Research and Caregiving Trust Fund..2.Contribution to the Alzheimer’s Research and Caregiving Trust Fund(a)In generalSubchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended by adding at the end the following new part:IXContribution to the Alzheimer’s Research and Caregiving Trust FundSec. 6097. Contribution to the Alzheimer’s Research and Caregiving Trust Fund6097.Contribution to the Alzheimer’s Research and Caregiving Trust FundEvery individual may elect, at the time of filing the return of the tax imposed by chapter 1, to contribute a whole dollar amount to be paid over to the Alzheimer’s Research and Caregiving Trust Fund..(b)Clerical amendmentThe table of parts for such subchapter A of such Code is amended by adding at the end the following new item:Part IX. Contribution to the Alzheimer’s Research and Caregiving Trust Fund..(c)Effective dateThe amendments made by this section shall apply to taxable years ending after December 31, 2021.